Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-48 are pending.
The examiner notes that applicant’s specification [0312] discloses that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transitory media, but are instead directed to non-transitory, tangible storage media.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2020/0219288, hereinafter Joshi) and in view of Maeng (US 2020/0035195, hereinafter Maeng) and in view of Mammou (US 2020/0217937, hereinafter Mammou).
With regards to claim 17, Joshi discloses A device for encoding a point cloud, the device comprising: 
memory configured to store the point cloud ([0088], 3d point cloud stored in memory); and 
processing circuitry configured to: 
determine that residual values for all components except one component of an attribute of a point in the point cloud are equal to zero ([0037-[0039], pixels are either one or zero.  When the value is 1, it means the pixel at a location is valid and the attribute and geometry frame is valid.).
Although Joshi discloses determining pixels to be one or zero, Joshi does not disclose, however Maeng discloses based on the determination that the residual values for all components except the one component of the attribute are equal to zero ([0207], [0209], calculate first calibration value corresponding to each unit pixel based on values of zero), determine a value for the one component that is equal to a magnitude of a residual value of the one component of the attribute minus an offset ([0209], calculate first calibration values based on zero.  First calibration value is determined by subtracting the respective offset values with respect to zero).  Joshi and Maeng are analogous art because they disclose point cloud data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi by the system of Maeng to calibrate the color and luminance of the reference image.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the accuracy of the color and luminance of the reference image.
Joshi and Maeng does not disclose, however Mammou discloses encode the value of the one component ([0112], alternate sampling phase/offset mode.  Encoder signals decoder a sampling offset value of 1 may provide a better rate distortion); and 
signal the encoded value in a bitstream ([0112]-[0114], sampling offset values in a compressed bit stream).  Joshi, Maeng, and Mammou are analogous art because they disclose point cloud data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi and Maeng by the system of Mammou to change the offset values to offer a better rate distortion.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the offset value during each level of detail.
With respect to claim 18, Joshi discloses wherein the processing circuitry is configured to: 
encode the value of zero for the components except the one component of the attribute ([0129], encoder generates occupancy map frame where the scaling engine changes value to zero when pixel value is less than first threshold); and 
signal the encoded value of zero for the components except the one component of the attribute ([0128]-[0129], scaling engine changes value of pixel to zero).

With respect to claim 19, Joshi discloses wherein to encode the value of zero for the components except the one component of the attribute, the processing circuitry is configured to encode the value of zero for the components except the one component of the attribute before encoding the value of the one component ([0129], encoder generates occupancy map frame where the scaling engine changes value to zero when pixel value is less than first threshold.  Encoder then changes value of pixel to 1 when its great than the second threshold).
With respect to claim 20, Joshi discloses wherein, in a processing order, the one component is processed before the components except the one component ([0129], encoder generates occupancy map frame where the scaling engine changes value to zero when pixel value is less than first threshold), and 
wherein to encode the value of zero for the components except the one component of the attribute before encoding the value of the one component ([0129], encoder generates occupancy map frame where the scaling engine changes value to zero when pixel value is less than first threshold.  Encoder then changes value of pixel to 1 when its great than the second threshold).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi and Maeng for the same reasons identified in the rejection of claim 17.  In addition, Mammou discloses the processing circuitry is configured to encode, in an encoding order different than the processing order, the value of zero for the components except the one component, wherein, in the encoding order, the one component is encoded after the components except the one component ([0051], encoder assigns an evaluation order. [0067], once the encoder knows the locations of the points of the cloud, map positions to a space filling curve will utilize techniques such as Morton-order.)

With respect to claim 21, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi and Maeng for the same reasons identified in the rejection of claim 17.  In addition, Mammou discloses wherein the attribute is a color attribute, wherein the one component of the attribute is a luma component, and wherein the components except the one component include chroma components (Mammou [0143], luma (x attribute), chroma, a*Y+b.).
With respect to claim 22, Joshi discloses wherein the point comprises a first point, and wherein the processing circuitry is configured to: determine that residual values for at least two components of components of an attribute of a second point in the point cloud are not equal to zero ([0129], encoder generates occupancy map frame where the scaling engine changes value of pixel to 1 when its great than the second threshold); and encode the residual values for the components of the attribute of the second point ([0129], encode the pixels to 1).

With respect to claim 23, Joshi discloses wherein the attribute comprises at least one of color, frame number, humidity, temperature, surface normal, a combination of humidity and temperature, or a combination of color and surface normal ([0028], attribute is color).
With respect to claim 24, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the offset is equal to 1 ([0326] one of the offset values is 1). 
With respect to claim 25, Joshi discloses wherein the processing circuitry is 
configured to generate the point cloud ([0044], generate a 3d point cloud).
With respect to claim 26, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the processing circuitry is configured to, as part of generating the point cloud, generate the point cloud based on signals from a LIDAR apparatus ([0065], LIDAR).

With respect to claim 27, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the device is one of a mobile phone or tablet computer ([0117], mobile device, tablet).
With respect to claim 28, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the device is a vehicle ([0117], vehicle).
With regards to claim 29, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the device is an extended reality device ([0050]-[0052], XR device).

With respect to claim 30, Joshi discloses wherein the device comprises an interface configured to transmit the point cloud data ([0032], transmission of the point cloud from one device to another).

With respect to claims 1-8, they are of similar claims as 17-24 and therefore are rejected for the same reasons above.

Claims 9-12, 14-16, 31-34, 36-37, 39-41, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2020/0219288, hereinafter Joshi) and in view of Maeng. 
With regards to claim 31, Joshi discloses a device for decoding a point cloud, the device comprising: 
memory configured to store the point cloud ([0088], 3d point cloud stored in memory); and processing circuitry configured to: 
decode values for components of an attribute of a point in the point cloud, the values indicative of residual values for the components ([0008], decodes an attribute frame which represents points that includes occupancy map frame values);
determine that residual values for all components except one component of the attribute are equal to zero ([0037-[0039], pixels are either one or zero.  When the value is 1, it means the pixel at a location is valid and the attribute and geometry frame is valid.); and 
reconstruct the components of the attribute of the point based on the residual values for the components (Joshi [0038] reconstruct the point cloud).
Although Joshi discloses determining pixels to be one or zero, Joshi does not disclose, however Maeng discloses based on the determination that the residual values for all components except the one component of the attribute are equal to zero ([0276]-[0279], determine first calibration value as {(0, 0, 0), (0, 0, 0), (0, 0, 0), (-10, 0, 0)), add an offset to a decoded value for the one component of the attribute to determine a magnitude of a residual value for the one component ([0279], calculated first offset is {(0, 0, 0), (0, 0, 0), (0, 0, 0), (10, 0, 0)}).  Joshi and Maeng are analogous art because they disclose point cloud data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi by the system of Maeng to calibrate the color and luminance of the reference image.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the accuracy of the color and luminance of the reference image.
With respect to claim 32, Joshi discloses wherein the processing circuitry is configured to: 
decode the value of zero for the components except the one component of the attribute ([0120], [0128] display order index of the decoded occupancy map, 0, 1).
With respect to claim 33, Joshi discloses wherein to decode the value of zero for the components except the one component of the attribute, the processing circuitry is configured to decode the value of zero for the components except the one component of the attribute before decoding the value of the one component ([0120], [0128] display order index of the decoded occupancy map, 0, 1.  Decodes occupancy map to binary that correspond go valid pixels of 1 which is surrounded by pixels of 0).
With respect to claim 34, Joshi discloses wherein, in a processing order, the one component is processed before the components except the one component, and 
wherein to decode the value of zero for the components except the one component of the attribute before decoding the value of the one component, the processing circuitry is configured to decode, in a decoding order different than the processing order, the value of zero for the components except the one component, wherein, in the decoding order, the one component is decoded after the components except the one component (joshi [0120], [0128] display order index of the decoded occupancy map, 0, 1.  Decodes occupancy map to binary that correspond go valid pixels of 1 which is surrounded by pixels of 0).
With respect to claim 36, Joshi discloses wherein the point comprises a first point, and wherein the processing circuitry is configured to: 
determine that residual values for at least two components of components of an attribute of a second point in the point cloud are not equal to zero ([0120], [0128] display order index of the decoded occupancy map, 0, 1.  Decodes occupancy map to binary that correspond go valid pixels of 1 which is surrounded by pixels of 0); and 
decode the residual values for the components of the attribute of the second point ([0120], [0128] display order index of the decoded occupancy map, 0, 1.  Decodes occupancy map to binary that correspond go valid pixels of 1 which is surrounded by pixels of 0).
With respect to claim 37, Joshi discloses wherein the attribute comprises at least one of color, frame number, humidity, temperature, surface normal, a combination of humidity and temperature, or a combination of color and surface normal ([0028], attribute is color).
With respect to claim 38, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the offset is equal to 1 ([0326] one of the offset values is 1).
With respect to claim 39, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the processing circuitry is configured to generate a map of an interior of a building based on the reconstructed components ([0114], map data includes buildings).  Therefore, one of ordinary skill in the art would have known that if the structure is a building, it would be obvious the map can be of the interior of the building).
With respect to claim 41, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 31.  In addition, Maeng discloses wherein the processing circuitry is configured to generate computer graphics based on the reconstructed components ([0050] MR technology is computer graphic technology).
With respect to claim 43, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 31.  In addition, Maeng discloses wherein the device is one of a mobile phone or tablet computer ([0117], mobile device, tablet).
With respect to claim 44, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 31.  In addition, Maeng discloses wherein the device is a vehicle ([0117], vehicle).
With regards to claim 45, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Joshi for the same reasons identified in the rejection of claim 17.  In addition, Maeng discloses wherein the device is an extended reality device ([0050]-[0052], XR device).
With respect to claim 46, Joshi discloses , further comprising a display to present imagery based on the point cloud ([0035], reconstructs the point and then rendered and displayed).
With respect to claims 9-12 and 14-16, they are of similar claims as claims 31-34 and 36-38, and therefore are rejected for the same reasons above. 
Claims 13, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi and in view of Maeng and in view of Mammou
With respect to claims 13 and 35, Joshi and Maeng do not disclose, however Mammou discloses wherein the attribute is a color attribute, wherein the one component of the attribute is a luma component, and wherein the components except the one component include chroma components (Mammou [0143], luma (x attribute), chroma, a*Y+b.).  Joshi, Maeng, and Mammou are analogous art because they disclose point cloud data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi and Maeng by the system of Mammou to use attributes of neighboring points for the prediction of the given point.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the overall accuracy o the system by using points with similar characteristics.
With respect to claim 40, Maeng discloses in [0107], a self-driving vehicle.
Joshi and Maeng do not disclose, however Mammou discloses wherein the processing circuitry is configured to perform an autonomous navigation operation based on the reconstructed components ([0258], point cloud compression used for autonomous navigation). Joshi, Maeng, and Mammou are analogous art because they disclose point cloud data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi and Maeng’s self-driving vehicle by the system of Mammou to include a self-driving navigation system.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the AI of autonomous driving.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi and in view of Maeng and in view of OH (US 2020/0302655, hereinafter OH).
With regards to claims 42, Maeng discloses an extended reality (XR) device ([0117], xr device).  
Joshi and Mammou does not disclose, however OH discloses however OH discloses wherein the processing circuitry is configured to: 
determine a position of a virtual object based on the reconstructed components (OH 2020/0302655 [0453], XR/PCC device generate position data and render and output and XR object); and 
generate an extended reality (XR) visualization in which the virtual object is at the determined position [0453], XR/PCC device generate position data and render and output and XR object).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Joshi and Maeng by the system of OH to utilize virtual reality with extended reality.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase the VR, AR, MR (referred to as extended reality technology) services to use the XR/PCC objects on point cloud contents in a 3D space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443